Citation Nr: 1629604	
Decision Date: 07/25/16    Archive Date: 08/04/16

DOCKET NO.  11-03 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.   Entitlement to an initial disability rating in excess of 10 percent for traumatic brain injury (TBI) prior to October 6, 2014, and an evaluation in excess of 70 percent beginning October 6, 2014.  

2.  Entitlement to an disability rating in excess of 40 for headaches, residual of TBI, prior to April 10, 2012, and an evaluation in excess of 50 percent beginning April 10, 2012.

3.  Entitlement to a separate disability rating for other residuals of TBI, to include tremors, memory loss, visual impairment, anxiety, stroke, and a right and left eye disorder.  

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU) prior to April 12, 2012.




REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran served on active duty from December 1960 to January 1965. 

This case comes before the Board of Veterans' Appeals (the Board) on appeal from an October 2009 rating decision of the Muskogee, Oklahoma, VA Regional Office (RO). 

In November 2011, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims folder.

At the hearing, the Veteran raised the issue of entitlement to TDIU in connection with this appeal.  See Transcript at 15.  As such, the Board has included the issue regarding a TDIU on the title page.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

In January 2012, the Board remanded the matter to the agency of original jurisdiction (AOJ) for additional development.  

In the October 2009 rating decision now on appeal, the RO granted service connection for residuals of TBI to include headaches and cognitive impairment.  An initial evaluation of 40 percent rating was assigned effective December 29, 2008.  Upon return from the Board's January 2012 remand, the RO issued a rating decision in November 2013 recharacterizing the service-connected TBI residuals.  A 50 percent rating was assigned for headaches, residual of traumatic brain injury, from April 10, 2012.  The prior 40 percent rating was assigned to the headache component prior to April 10, 2012.  A 10 percent rating was assigned for TBI with traumatic brain injury, with residuals of memory loss and impaired judgment and cognitive impairment, effective from April 10, 2012.  In effect, this decision split the service-connected residuals into two separate components, whereby the headaches were found to warrant separate staged ratings of 40 percent and 50 percent.  The service-connected TBI residuals other than headache were found to warrant a 10 percent rating from April 12, 2010.  

These staged ratings do not represent the maximum disability ratings assignable for these disabilities, and the Veteran has not indicated that the current staged ratings are the maximum he is seeking.  Because higher ratings are available, and because a claimant is presumed to be seeking the maximum available rating for a service-connected disability, the claims for a higher rating, as reflected on the title page, remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38 (1993); see also Murphy v. Shinseki, 26 Vet. App. 510, 514 (2014).

The April 2012 rating decision also assigned a total disability rating based on individual unemployability due to service-connected disability (TDIU) effective from April 12, 2010.  The TDIU remains on appeal because the Veteran maintains that a TDIU is assignable from when he stopped working in 2005.  

The Board has bifurcated the issue of entitlement to a separate disability rating for other residuals of TBI, to include tremors, memory loss, visual impairment, anxiety, stroke, and a right and left eye disorder.  This is needed to better reflect the procedural posture of this issue.  See Tyrues v. Shinseki, 23 Vet. App. 166, 176 (2009) (en banc) (holding that it is permissible for VA to bifurcate a claim for benefits). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to a separate disability rating for other residuals of TBI, to include tremors, memory loss, visual impairment, anxiety, stroke, and a right and left eye disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Throughout the initial period of appellate review prior to August 19, 2011, the Veteran's TBI with residuals of memory loss and impaired judgment and cognitive impairment, is shown to have been productive of a disability picture involving a level 2 of impairment.

2.  Beginning August 19, 2011, the Veteran's TBI with residuals of memory loss and impaired judgment and cognitive impairment, is shown to have been productive of a disability picture involving a level 3 of impairment.  

3.  Prior to April 10, 2012, the Veteran's headaches were productive of characteristic prostrating attacks occurring on an average once a month over last several months, and a higher disability rating is not assignable since that date, and referral for extraschedular consideration is not warranted.  

4.  Beginning December 29, 2008, the Veteran's combined service-connected disability picture met the schedular requirements for award of a TDIU and is shown to have prevented him from obtaining and maintaining all forms of substantially gainful employment consistent with his educational and occupational background.




CONCLUSIONS OF LAW

1.  The criteria for assignment of an initial disability rating of 40 percent for TBI with residuals of memory loss and impaired judgment and cognitive impairment are met prior to August 19, 2011.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.124a, DC 8045 (2015).

2.  The criteria for assignment of a 70 percent disability rating for TBI with residuals of memory loss and impaired judgment and cognitive impairment are met beginning August 19, 2011.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.124a, DC 8045 (2015).

3.  The criteria for assignment of an initial disability rating in excess of 40 percent for headaches, residual of TBI, are not met prior to April 10, 2012.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.124a, DC 8100 (2015).

4.  The criteria for assignment of a disability rating in excess of 50 percent for headaches, residual of TBI, are not met since April 10, 2012.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.124a, DC 8100 (2015).

5.  The criteria for the assignment of a total rating based on individual unemployability due to service-connected disability are met beginning December 29, 2008.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

VA is required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(d).  VA will help a claimant obtain records relevant to the claim(s) whether or not the records are in Federal custody, and VA will provide a medical examination and/or opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).

VA has met the duty to assist the Veteran in the development of the claim being decided herein.  His service treatment records have been obtained and appear to be complete.  Also, all sufficiently identified VA treatment records during the appeal period are of record.  The Veteran has not sufficiently identified any other VA medical records he desires to be obtained.  Otherwise, his records from the Social Security Administration  (SSA) were obtained, and these contain extensive treatment records.  Those private records the Veteran has authorized VA to obtain have also been obtained.  He did not identify and authorize VA to obtain any other relevant information.  

Furthermore, VA examinations have been conducted, and they are adequate to inform the Board's judgment on those complex medical matters raised in this appeal.  See Monzingo v. Shinseki, 26 Vet. App. 97, 105-06 (2012); McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2) (West 2014).  There is no indication that his symptoms have materially increased in severity since the last VA examination was conducted in October 2014.  See 38 C.F.R. §§ 3.326, 3.327; Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  Accordingly, the evidentiary record appears to be complete.



C. Stegall Compliance

The Board also finds that there was substantial compliance with the January 2012 Board remand directives, in relevant part.  Specifically, the Veteran's records from SSA were obtained.  Next, the Veteran's VA treatment records were obtained and associated with the claims file.  Next, as directed, the Veteran underwent a VA examination in October 2014 to evaluate the severity of his disability.  This VA examination, as indicated, is adequate to evaluate the disability.  Finally, the matter was readjudicated in a January 2015 supplemental statement of the case (SSOC), as directed by the Board.  Accordingly, there was substantial compliance with the prior Board remand directives, and no further remand is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998); see D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008).

C.  Bryant

As noted in the Introduction section, the Veteran testified at a hearing before the Board. In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the hearing, the undersigned, in coordination with the Veteran's representative, fully addressed the issue by asking directed questions focused on what his symptoms are and how they produce the impairment that he's describing, plus the overall impairment that his service-connected disability have caused that would prevent him from doing any work.  The undersigned and the Veteran's counsel also explored the question of whether additional evidence favorable to the appeal remained outstanding.  See Board Hr'g Tr. 8.  The Board concludes it met all the requirements described in 38 C.F.R. § 3.103(c)(2) and Bryant.

For the above reasons, the Board finds the duties to notify and assist have been met, all due process concerns have been satisfied, and the appeal may be considered on the merits at this time.

II.  Increased Rating Analysis

The Veteran maintains that higher ratings are warranted for his TBI residuals.  

As a threshold matter in this case, the Board notes that the Veteran was originally assigned an initial 40 percent disability rating for his TBI residuals, including headaches.  Since the November 2013 rating decision, the rating code sheets assigns the Veteran's initial 40 percent rating to his headaches from December 29, 2008, until April 2012.  Because the Veteran has begun receiving payment at the disability levels assigned, the disability ratings assigned will not be disturbed.  See Baughman v. Derwinski, 1 Vet. App. 563, 566 (1991); see also Murphy v. Shinseki, 26 Vet. App. 510 (2014).  

A.  Applicable Law

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  Because the ability to overcome the handicap of disability varies widely among individuals, the disability ratings are based primarily upon the average impairment in earning capacity resulting from a service-connected disability, that is, upon the economic or industrial handicap which must be overcome and not from individual success in overcoming it.  See 38 C.F.R. § 4.15.  

Where there is a question as to which of two disability ratings shall be applied, the higher disability rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  All potential applicable diagnostic codes, whether or not raised by a claimant, must be considered.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  Furthermore, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability.  38 C.F.R. § 3.102; Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).  

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where a claimant is awarded service connection and assigned an initial disability rating, separate ratings can be assigned for different periods of time since the effective date for the award of service connection ("known as staged ratings").  See Fenderson v. West, 12 Vet. App. 119, 125-27 (1999).  Staged ratings are appropriate in any case when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).

After careful consideration of the evidence, any reasonable doubt remaining on any material question of law or fact is to be resolved in favor of the claimant.  38 C.F.R. § 4.3; Fagan v. Shinseki, 573 F.3d 1282, 1287 (2009).

B. TBI 

Again, the Veteran's TBI disability has been assigned a 10 percent rating prior to October 6, 2014, followed by a 70 percent rating from October 6, 2014.  The Veteran has appealed these initial staged ratings assigned.  

(1) Rating Schedule

The Veteran's TBI disability has been assigned a disability rating under Diagnostic Code (DC) 8045 of 38 C.F.R. § 4.124a.  The applicable rating schedule is set forth as follows:

8045   Residuals of traumatic brain injury (TBI):

There are three main areas of dysfunction that may result from TBI and have profound effects on functioning: cognitive (which is common in varying degrees after TBI), emotional/behavioral, and physical. Each of these areas of dysfunction may require evaluation.

Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain. Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive. Not all of these brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others. In a given individual, symptoms may fluctuate in severity from day to day. Evaluate cognitive impairment under the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."

Subjective symptoms may be the only residual of TBI or may be associated with cognitive impairment or other areas of dysfunction. Evaluate subjective symptoms that are residuals of TBI, whether or not they are part of cognitive impairment, under the subjective symptoms facet in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified." However, separately evaluate any residual with a distinct diagnosis that may be evaluated under another diagnostic code, such as migraine headache or Meniere's disease, even if that diagnosis is based on subjective symptoms, rather than under the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table

Evaluate emotional/behavioral dysfunction under §4.130 (Schedule of ratings-mental disorders) when there is a diagnosis of a mental disorder. When there is no diagnosis of a mental disorder, evaluate emotional/behavioral symptoms under the criteria in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."

Evaluate physical (including neurological) dysfunction based on the following list, under an appropriate diagnostic code: Motor and sensory dysfunction, including pain, of the extremities and face; visual impairment; hearing loss and tinnitus; loss of sense of smell and taste; seizures; gait, coordination, and balance problems; speech and other communication difficulties, including aphasia and related disorders, and dysarthria; neurogenic bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic nerve dysfunctions; and endocrine dysfunctions.

The preceding list of types of physical dysfunction does not encompass all possible residuals of TBI. For residuals not listed here that are reported on an examination, evaluate under the most appropriate diagnostic code. Evaluate each condition separately, as long as the same signs and symptoms are not used to support more than one evaluation, and combine under §4.25 the evaluations for each separately rated condition. The evaluation assigned based on the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table will be considered the evaluation for a single condition for purposes of combining with other disability evaluations

Consider the need for special monthly compensation for such problems as loss of use of an extremity, certain sensory impairments, erectile dysfunction, the need for aid and attendance (including for protection from hazards or dangers incident to the daily environment due to cognitive impairment), being housebound, etc

Evaluation of Cognitive Impairment and Subjective Symptoms

The table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" contains 10 important facets of TBI related to cognitive impairment and subjective symptoms. It provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, and a 5th level, the highest level of impairment, labeled "total." However, not every facet has every level of severity. The Consciousness facet, for example, does not provide for an impairment level other than "total," since any level of impaired consciousness would be totally disabling. Assign a 100-percent evaluation if "total" is the level of evaluation for one or more facets. If no facet is evaluated as "total," assign the overall percentage evaluation based on the level of the highest facet as follows: 0 = 0 percent; 1 = 10 percent; 2 = 40 percent; and 3 = 70 percent. For example, assign a 70 percent evaluation if 3 is the highest level of evaluation for any facet.

Note (1): There may be an overlap of manifestations of conditions evaluated under the table titled "Evaluation Of Cognitive Impairment And Other Residuals Of TBI Not Otherwise Classified" with manifestations of a comorbid mental or neurologic or other physical disorder that can be separately evaluated under another diagnostic code. In such cases, do not assign more than one evaluation based on the same manifestations. If the manifestations of two or more conditions cannot be clearly separated, assign a single evaluation under whichever set of diagnostic criteria allows the better assessment of overall impaired functioning due to both conditions. However, if the manifestations are clearly separable, assign a separate evaluation for each condition.

Note (2): Symptoms listed as examples at certain evaluation levels in the table are only examples and are not symptoms that must be present in order to assign a particular evaluation.

Note (3): "Instrumental activities of daily living" refers to activities other than self-care that are needed for independent living, such as meal preparation, doing housework and other chores, shopping, traveling, doing laundry, being responsible for one's own medications, and using a telephone. These activities are distinguished from "Activities of daily living," which refers to basic self-care and includes bathing or showering, dressing, eating, getting in or out of bed or a chair, and using the toilet.

Note (4): The terms "mild," "moderate," and "severe" TBI, which may appear in medical records, refer to a classification of TBI made at, or close to, the time of injury rather than to the current level of functioning. This classification does not affect the rating assigned under diagnostic code 8045.

Note (5): A veteran whose residuals of TBI are rated under a version of §4.124a, diagnostic code 8045, in effect before October 23, 2008 may request review under diagnostic code 8045, irrespective of whether his or her disability has worsened since the last review. VA will review that veteran's disability rating to determine whether the veteran may be entitled to a higher disability rating under diagnostic code 8045. A request for review pursuant to this note will be treated as a claim for an increased rating for purposes of determining the effective date of an increased rating awarded as a result of such review; however, in no case will the award be effective before October 23, 2008. For the purposes of determining the effective date of an increased rating awarded as a result of such review, VA will apply 38 CFR 3.114, if applicable.


EVALUATION OF COGNITIVE IMPAIRMENT AND OTHER RESIDUALS OF TBI NOT OTHERWISE CLASSIFIED 
Facets of cognitive
impairment and other
residuals of TBI not
otherwise classified 
Level of
impairment 
Criteria 
Memory, attention, concentration, executive functions
0
No complaints of impairment of memory, attention, concentration, or executive functions.
   
1
A complaint of mild loss of memory (such as having difficulty following a conversation, recalling recent conversations, remembering names of new acquaintances, or finding words, or often misplacing items), attention, concentration, or executive functions, but without objective evidence on testing.
   
2
Objective evidence on testing of mild impairment of memory, attention, concentration, or executive functions resulting in mild functional impairment.
   
3
Objective evidence on testing of moderate impairment of memory, attention, concentration, or executive functions resulting in moderate functional impairment.
   
Total
Objective evidence on testing of severe impairment of memory, attention, concentration, or executive functions resulting in severe functional impairment.
Judgment
0
Normal.
   
1
Mildly impaired judgment. For complex or unfamiliar decisions, occasionally unable to identify, understand, and weigh the alternatives, understand the consequences of choices, and make a reasonable decision.
   
2
Moderately impaired judgment. For complex or unfamiliar decisions, usually unable to identify, understand, and weigh the alternatives, understand the consequences of choices, and make a reasonable decision, although has little difficulty with simple decisions.
   
3
Moderately severely impaired judgment. For even routine and familiar decisions, occasionally unable to identify, understand, and weigh the alternatives, understand the consequences of choices, and make a reasonable decision.
   
Total
Severely impaired judgment. For even routine and familiar decisions, usually unable to identify, understand, and weigh the alternatives, understand the consequences of choices, and make a reasonable decision. For example, unable to determine appropriate clothing for current weather conditions or judge when to avoid dangerous situations or activities.
Social interaction
0
Social interaction is routinely appropriate.
   
1
Social interaction is occasionally inappropriate.
   
2
Social interaction is frequently inappropriate.
   
3
Social interaction is inappropriate most or all of the time.
Orientation
0
Always oriented to person, time, place, and situation.
   
1
Occasionally disoriented to one of the four aspects (person, time, place, situation) of orientation.
   
2
Occasionally disoriented to two of the four aspects (person, time, place, situation) of orientation or often disoriented to one aspect of orientation.
   
3
Often disoriented to two or more of the four aspects (person, time, place, situation) of orientation.
   
Total
Consistently disoriented to two or more of the four aspects (person, time, place, situation) of orientation.
Motor activity (with intact motor and sensory system)
0
Motor activity normal.
   
1
Motor activity normal most of the time, but mildly slowed at times due to apraxia (inability to perform previously learned motor activities, despite normal motor function).
   
2
Motor activity mildly decreased or with moderate slowing due to apraxia.
   
3
Motor activity moderately decreased due to apraxia.
   
Total
Motor activity severely decreased due to apraxia.
Visual spatial orientation
0
Normal.
   
1
Mildly impaired. Occasionally gets lost in unfamiliar surroundings, has difficulty reading maps or following directions. Is able to use assistive devices such as GPS (global positioning system).
   
2
Moderately impaired. Usually gets lost in unfamiliar surroundings, has difficulty reading maps, following directions, and judging distance. Has difficulty using assistive devices such as GPS (global positioning system).
   
3
Moderately severely impaired. Gets lost even in familiar surroundings, unable to use assistive devices such as GPS (global positioning system).
   
Total
Severely impaired. May be unable to touch or name own body parts when asked by the examiner, identify the relative position in space of two different objects, or find the way from one room to another in a familiar environment.
Subjective symptoms
0
Subjective symptoms that do not interfere with work; instrumental activities of daily living; or work, family, or other close relationships. Examples are: mild or occasional headaches, mild anxiety.
   
1
Three or more subjective symptoms that mildly interfere with work; instrumental activities of daily living; or work, family, or other close relationships. Examples of findings that might be seen at this level of impairment are: intermittent dizziness, daily mild to moderate headaches, tinnitus, frequent insomnia, hypersensitivity to sound, hypersensitivity to light.
   
2
Three or more subjective symptoms that moderately interfere with work; instrumental activities of daily living; or work, family, or other close relationships. Examples of findings that might be seen at this level of impairment are: marked fatigability, blurred or double vision, headaches requiring rest periods during most days.
Neurobehavioral effects
0
One or more neurobehavioral effects that do not interfere with workplace interaction or social interaction. Examples of neurobehavioral effects are: Irritability, impulsivity, unpredictability, lack of motivation, verbal aggression, physical aggression, belligerence, apathy, lack of empathy, moodiness, lack of cooperation, inflexibility, and impaired awareness of disability. Any of these effects may range from slight to severe, although verbal and physical aggression are likely to have a more serious impact on workplace interaction and social interaction than some of the other effects.
   
1
One or more neurobehavioral effects that occasionally interfere with workplace interaction, social interaction, or both but do not preclude them.
   
2
One or more neurobehavioral effects that frequently interfere with workplace interaction, social interaction, or both but do not preclude them.
   
3
One or more neurobehavioral effects that interfere with or preclude workplace interaction, social interaction, or both on most days or that occasionally require supervision for safety of self or others.
Communication
0
Able to communicate by spoken and written language (expressive communication), and to comprehend spoken and written language.
   
1
Comprehension or expression, or both, of either spoken language or written language is only occasionally impaired. Can communicate complex ideas.
   
2
Inability to communicate either by spoken language, written language, or both, more than occasionally but less than half of the time, or to comprehend spoken language, written language, or both, more than occasionally but less than half of the time. Can generally communicate complex ideas.
   
3
Inability to communicate either by spoken language, written language, or both, at least half of the time but not all of the time, or to comprehend spoken language, written language, or both, at least half of the time but not all of the time. May rely on gestures or other alternative modes of communication. Able to communicate basic needs.
   
Total
Complete inability to communicate either by spoken language, written language, or both, or to comprehend spoken language, written language, or both. Unable to communicate basic needs.
Consciousness
Total
Persistently altered state of consciousness, such as vegetative state, minimally responsive state, coma.

(2) Discussion

In this case, the Board has carefully considered all assembled evidence, and finds that the Veteran's TBI disability picture has more nearly approximated the rating criteria for an initial 40 percent disability rating prior to August 19, 2011, and a 70 disability rating, but not higher, from August 19, 2011.  The reasons for this decision follow.

As a threshold matter, the Board notes that the recent rating decision awarded a 10 percent rating since only April 10, 2012.  However, the Veteran's TBI disability has been service-connected since December 29, 2008.  The Board will, accordingly, proceed by determining whether a higher initial disability rating may be warranted since December 29, 2008.  

Prior to August 19, 2011

An initial 40 percent rating is warranted prior to August 19, 2011.  At an August 2009  VA examination, the Veteran complained of memory loss, but this impairment was found by the examiner to be "mild."  This VA examiner also found social interaction to be "frequently inappropriate."  It was noted that the Veteran "usually makes good decision when faced with options; he reported good judgements; and could be flexible with change by finding an alternative or getting help.  This disability picture, most particularly the frequently inappropriate social interactions, warrants a level 2 of impairment, which equates with the current 40 percent disability level.  See 38 C.F.R. § 4.124a, DC 8045.  Thus, an initial 40 percent disability rating is warranted prior to August 19, 2011.  

Since August 19, 2011

Since August 19, 2011, a 70 percent rating is warranted.  The current 70 percent rating was assigned mechanically based on the date a VA examination was conducted on October 6, 2014.  This VA examination found a moderate impairment of memory, attention, concentration, or executive functions resulting in a moderate functional impairment.  There was also a moderately severely impaired special orientation.  Pursuant to the rating schedule, this degree of impairment is assigned a level 3 of impairment, which equates with a 70 percent disability rating  See 38 C.F.R. § 4.124a, DC 8045.  

Importantly here, the October 2014 VA examiner was not describing a disability picture that emerged on the day of the examination.  Instead, all of the facts must be examined to determine when the increase in the level of disability can be ascertained.  See Swain v. McDonald, 27 Vet. App. 219, 224 (2015).  

Accordingly here, the October 2014 VA examiner noted that the Veteran had memory problems for the last 3 to 5 years.  The Veteran stayed at home, and his daughters made decisions for him because he did not feel capable.  The VA examiner specifically determined that the Veteran's cognition was worsening such that he needed aid and attendance in the home secondary to the TBI diagnosis.  

Reviewing the medical records prior to this VA examination, the Board has identified an August 19, 2011 VA consultation, which is the first time it can be factually ascertained that the disability picture described by the October 2014 VA examiner first manifested.  At that consultation, the Veteran could still take care of his medications and personal needs, but described being no longer able to fully take care of his house cleaning, cooking and "a few other things," so his daughter came to assist him.  Over one year later, beginning from a December 2012 VA visit, the Veteran continuously reported that his daughter had to sort out his medication, help him clean his house, and take him grocery shopping.  From that point forward, there has been no material change in his complaints.  

Accordingly, it is factually ascertainable from August 19, 2011, that a level 3 of impairment, as summarized by the October 2014 VA examiner, first emerged. 

The objective evidence was not always entirely consistent in this regard.  For instance, an April 2012 TBI VA examination noted only a "mild" impairment in memory and executive functions.  But, this same VA examination also noted a moderately severely impaired visual spatial orientation, which is again consistent with the October 2014 VA examiner's findings.  See 38 C.F.R. § 4.124a, DC 8045.

There has also been some concern that the Veteran's complaints have been embellished.  For instance, a March 2013 VA Neurology consultation noted the Veteran's inconsistencies regarding when his memory problems started (10 years prior versus 4-5 years prior).  That neurologist also found that there was "embellishment [ ] many times during [the] exam[ination]," which the neurologist found to indicate a psychological overlay.  Notwithstanding this possibility of embellishment in some respects, the Board notes that there has been almost no inconsistency regarding the Veteran's reports regarding his cognitive functioning as documented by the October 2014 VA examiner.  Thus, the Board finds his report credible to this extent.  

There has also been some question as to whether this level of impairment is the direct result of his service-connected TBI instead of multiple strokes he experienced, which are not currently service-connected.  (The Board is remanding that aspect of the claim herein below in this decision.)  As some indication that his symptoms may be attributable to the stroke, an earlier VA Mental Health examination from August 2009 noted the Veteran's complaints that he had a stroke and "it slowed him down."  Similarly, the August 19, 2011 VA consultation documents his report that his impairment occurred "since his last 3 strokes."  The October 2014 VA examiner commented that the level of impairment was secondary to the TBI diagnosis unless the neuropsychological testing suggested an alternative diagnosis for worsening.  The examiner did not conduct any further testing or otherwise offer an opinion regarding the Veteran's history of stroke.  (This also is addressed further in the remand section of this decision herein below.)  For purposes of resolving this appeal, the Board will find that the effects of the nonservice-connected strokes have not been separated from the service-connected TBI residuals.  Thus, the Board has considered all symptoms in evaluating the level of severity of his service-connected TBI.  See Mittleider, 11 Vet. App. at 182 

Because the level 3 of impairment emerged on August 19, 2011, the Board finds, after resolving all reasonable doubt in the Veteran's favor, that the 70 percent rating is warranted from that date. 

The Board again notes the Veteran's shifting report at the March 2013 VA Neurology consultation where he indicated that his impairment had worsened over the last 10 years versus only the last 4 to 5 years.  This timeframe might indicate that the 70 percent disability level emerged some time in 2008 or 2009.  At present, based upon the evidence in this case, the exact onset of the Veteran's current 70 percent level of disability cannot be determined with any certainty.  However, the Board finds that the Veteran's report of a worsening for the past 4 to 5 years is more consistent with the VA medical records and examination.  Thus, the earliest that that it can be factually ascertained that he met the criteria for the 70 percent rating is the date he was seen at VA on August 19, 2011.

A 100 percent rating is not assignable at any point in time since August 19, 2011, as there has not been objective evidence on testing of severe impairment of memory, attention, concentration, or executive functions resulting in severe functional impairment.  The latest evidence of record, including the October 2014 VA examination found a "moderate" impairment at this facet, which is consistent with a level 3 of impairment, which equates with the 70 percent rating.  See 38 C.F.R. § 4.124a, DC 8045.  

There has also not been severely impaired judgment.  Most recently, the October 2014 VA examiner found "moderately impaired" judgment.  This warrants a level 2 of impairment.  See 38 C.F.R. § 4.124a, DC 8045.

The Veteran has also not been consistently disoriented to two or more of the four aspects (person, time, place, situation) of orientation.  He has been consistently oriented, including most recently at the October 2014 VA examination.  This is consistent with a 0 level of impairment.  See 38 C.F.R. § 4.124a, DC 8045.

The October 2014 VA examiner also found a moderately severely impaired visual special orientation.  This is consistent with a level 3 of impairment, which equates with the 70 percent rating.  See 38 C.F.R. § 4.124a, DC 8045.  

Likewise, the Veteran has consistently been able to communicate and comprehend the spoken and written language, as evidenced by the October 2014 VA examination.  This is consistent with a 0 level of impairment.  See 38 C.F.R. § 4.124a, DC 8045.

Finally, there has not been a persistently altered state of consciousness.  This is inconsistent with a total level of impairment for consciousness.  See 38 C.F.R. § 4.124a, DC 8045.

To the extent the Board has highlighted only the October 2014 VA examination results, this examination is representative of the remaining evidence prior to and since that examination.  Thus, there is no evidence indicating a "total" level of impairment at any facet as set forth in DC 8045.  Thus, a 100 percent rating cannot be assigned.  See 38 C.F.R. § 4.124a, DC 8045.

In conclusion, when reconciling the various medical reports into a consistent picture, it must be found that a rating of 40 percent is warranted prior to August 19, 2011.  The Veteran's disability picture is then consistent with a 70 percent disability level since August 19, 2011.  Aside from these staged ratings, no higher or earlier increased disability ratings are warranted for the Veteran's TBI disability.  See Hart, 21 Vet. App. at 505; Fenderson, 12 Vet. App. at 126-27.  

C. Headaches

As indicated herein above, the Veteran's headache condition has been assigned an initial 40 percent disability rating since December 29, 2008.  A 50 percent disability rating has been assigned for the Veteran's headaches since April 10, 2012.  

(1) Rating Schedule

The Veteran's headache condition has been assigned a disability rating by analogy  under Diagnostic Code (DC) 8100 of 38 C.F.R. § 4.124a; see also 38 C.F.R. § 4.27; Copeland  v.  McDonald, 27 Vet. App. 333, 337 (2015).  

The applicable rating schedule is set forth as follows:

8100   Migraine:

With very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability
50
With characteristic prostrating attacks occurring on an average once a month over last several months
30
With characteristic prostrating attacks averaging one in 2 months over last several months
10
With less frequent attacks
0

Medical reports may not use the word "prostration."  However this is an adjudicative determination based on the extent to which the facts meet the definition of the term.  See M21-1, III.iv.4.G.7.c.

Accordingly, "prostrating," as used in 38 CFR 4.124a, DC 8100, means "causing extreme exhaustion, powerlessness, debilitation or incapacitation with substantial inability to engage in ordinary activities."  See M21-1, III.iv.4.G.7.a.  Completely prostrating as used in 38 CFR 4.124a, DC 8100, means extreme exhaustion or powerlessness with essentially total inability to engage in ordinary activities.  See M21-1, III.iv.4.G.7.b.

Prostration is substantially defined by how the disabled individual subjectively feels and functions when having migraine headache symptoms.  See M21-1, III.iv.4.G.7.c.  However, examples of prostrating symptoms include 1) experiencing severe headaches and vomiting when exposed to light; 2) not engaging in any activities when this occurs; and 3) must rest or sleep during these episodes.  See M21-1, III.iv.4.G.7.d. 

"Productive of economic inadaptability" can be read as having either the meaning of "producing" or "capable of producing," and nowhere in DC 8100 is "inadaptability" defined, nor can a definition be found elsewhere in title 38 of the Code of Federal Regulations.  But, nothing in DC 8100 requires that the claimant be completely unable to work in order to qualify for a 50 percent rating.  Pierce v. Principi, 18 Vet. App. 440, 445-46 (2004).

(2) Discussion

In this case, the Board has carefully considered all assembled evidence, and finds that the Veteran's headache disability picture has not more nearly approximated the rating criteria for an initial disability in excess of 40 percent prior to April 10, 2012, as the evidence shows not more than characteristic prostrating attacks occurring on an average once a month over last several months.

On VA TBI examination in August 2009, he reported severe headaches several times a week lasting 30 minutes to 1 hour with photophobia and phonophobia. When headaches occurred, he had to stay in bed and was unable to do anything. He experienced headaches on the average of 3-4 times per week and they lasted for 2 hour.  The examiner noted that the headaches interfered with home activity. 

Several days later in August 2009, a VA examiner found that the Veteran's headaches "mildly" interfered with his work in that he sometimes could not work due to 	headaches.

On consultation with VA Neurology in November 2010, the Veteran complained of a dull ache l-2 times a week lasting 1 hour, and once or twice a month "moderate" headache requiring him to lie down but with no associated symptoms.  The neurologist found the Veteran's headaches to be "mild."  

He complained to his VA primary care doctor in September 2011 that his headaches had gotten worse.  However, on follow-up with VA Neurology in September 2011, the Veteran reported that he had the "same kind of pain with headaches since 1963," which	lasted approximately 1/2 hour to 2 hours 3-4 times a week.  These headaches involved a pounding pain all over his head with no associated symptoms.

Then, an April 2012 VA TBI examiner again found headaches that "mildly" interfered with work.  

Based on this evidence, it can be concluded that the Veteran had characteristic prostrating attacks occurring on an average once a month over last several months.  This evidence is consistent with an initial 30 percent rating.    See 38 C.F.R. § 4.124a, DC 8100.  As the Veteran has already been assigned a 40 percent disability rating, a rating in excess of 40 percent is not warranted.  See Murphy, 26 Vet. App. at 513.

A 50 percent rating is not warranted prior to April 10, 2012.  As with the TBI rating discussed herein above, the RO mechanically assigned the 50 percent disability rating based on the date the April 2012 VA examination was conducted.  The Board finds that a 50 percent disability rating is not factually ascertainable prior to the date of that examination.   

More specifically, it might be concluded that he had "very frequent" headaches due to the fact that his headaches occurred multiple times per week.  However, they were not characteristic prostrating attacks on a daily basis.  The April 2012 VA examiner noted prostrating attacks occurring only once every month.  (A later examiner in October 2014 again found that the Veteran had characteristic prostrating attacks occurring only once every 2 months.)  

Moreover, the headaches alone were not productive of a severe economic inadaptability.  The April 2012 VA examiner found that the Veteran's headaches impacted his ability to work because the frequency was daily, but the examiner specifically found earlier in the examination report that the headaches only "mildly" interfered with his work.  In this regard, there is no doubt that the combination of the Veteran's headaches with his other service-connected TBI residuals precludes employment.  However, the evidence does not show that the headaches alone were capable of producing of a severe economic inadaptability.  

Thus, a 50 percent disability rating prior to April 10, 2012, is not factually ascertainable.  

Finally, the Board notes that the 50 percent rating in effect since April 10, 2012, is the highest available schedular rating for headaches.  There is no alternative diagnostic code under which the headaches may be rated.  Thus, a rating higher than 50 percent cannot be assigned.  See 38 C.F.R. § 4.124a, DC 8100.

In conclusion, when reconciling the various medical reports into a consistent picture, it must be found that the Veteran's headache disability picture is most consistent with an initial 30 percent disability level but not earlier than April 10, 2012.  Aside from these staged ratings, no higher or earlier increased disability ratings are warranted.  See Hart, 21 Vet. App. at 505; Fenderson, 12 Vet. App. at 126-27.  

D.  Summary and Conclusions

The Board has determined that an initial 40 percent disability is warranted for residuals of TBI (other than headaches) prior to August 19, 2011, followed by a 70 percent disability rating since that date.  The Board has denied an initial disability rating in excess of 40 percent disability rating for headaches prior to April 10, 2012, and a disability rating in excess of 50 percent since that date.  

E. Extraschedular Consideration

The Board's findings above are based on the rating schedule.  Generally, it must be remembered that the degrees of disability specified in the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  In this regard, the basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  See 38 C.F.R. § 4.10.  

The disability evaluations are based upon this functional impairment-the lack of usefulness, of these parts or systems, especially in self-support.  See id.  Moreover, the rating schedule is based primarily upon the average impairment in earning capacity, that is, upon the economic or industrial handicap which must be overcome and not from individual success in overcoming it.  38 C.F.R. § 4.15.

To afford justice in exceptional situations, however, an extraschedular rating may also be assignable.  38 C.F.R. § 3.321(b).  The Board may not, in the first instance, assign an increased rating on an extraschedular basis, but may determine whether referral for extraschedular consideration is warranted, provided that it articulates the reasons or bases for that determination.  See Bagwell v.  Brown, 9 Vet. App. 337, 339 (1996).  

In this case, the severity of the symptoms associated with the Veteran's TBI residuals (other than headaches), as set forth in the rating schedule, are contemplated along a broad and non-exclusive continuum beginning from a mild degree of severity with a noncompensable rating moving toward more severe symptoms, expressed with terms such as "normal" to "total," "severe," and "complete.  

Similarly, the rating schedule for evaluating headaches is broad and inclusive of all symptomatology associated with "characteristic prostrating attacks."  See, e.g., Grassa v. McDonald, No. 14-1925, 2015 WL 3441239, at *5 (Vet. App. May 29, 2015) (nonprecedential) (addressing the broad and non-exclusive diagnostic code applicable to hemorrhoids).  

Therefore, the rating schedule was purposely designed to compensate for all symptoms of his TBI residuals, including headaches, and the complete and comprehensive signs and symptoms of the Veteran's disability are contemplated by the rating schedule. 

The Board notes that the Veteran has also complained of tremors.  To the extent the Veteran's tremors are not contemplated under DC 8045, on evaluation in September 2011, the etiology of the tremors was found to be "unclear."  On VA Neurology evaluation in March 2013, there was found to be no clinical evidence for dementia accounting for his tremors (and other complaints), and the neurologist noted that the Veteran's inconsistencies on neurological examination indicated a psychological overlay.  Most recently, an October 2014 DBQ examination listed the tremors as "etiology unknown."  To the extent the VA neurologist in March 2013 indicated a psychologic component and because the Board has referred a claim of service connection for a psychiatric condition, there is no basis for referring the appeal on the basis of tremors, even if such symptomatology was not contemplated by the rating schedule.  

Finally, the Board notes that the Veteran is service-connected for other disabilities, specifically hearing loss and tinnitus.  Referral for extraschedular consideration on the basis of the combined effect of multiple conditions is not warranted as the Board is granting a TDIU throughout the initial rating period based on the combined effects of these disabilities.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  

Thus, referral for extraschedular consideration is not warranted.

III.  TDIU Analysis

The Veteran is seeking a TDIU prior to April 10, 2012.  His appeal for a TDIU was raised as a component of an increased rating claim filed in December 2008, thereby beginning the appeal period now before the Board. 

(1) Schedular Criteria & General Considerations

Under the applicable criteria, total disability ratings based on individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more service-connected disabilities, provided that one of those disabilities is ratable 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16.  For the purpose of meeting these schedular criteria, disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable; disabilities resulting from common etiology or a single accident; disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric; and multiple injuries incurred in action, will be considered as one disability.  38 C.F.R. § 4.16(a). 

The claim for a TDIU is, in essence, a claim for an increased rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Norris v. West, 12 Vet. App. 413, 420 (1999).  A TDIU claim is an alternative way to obtain a total disability rating without recourse to a 100 percent evaluation under the rating schedule.  See, e.g., Parker v. Brown, 7 Vet. App. 116, 118 (1994). 

(2) Analysis

In this case, a TDIU is warranted throughout the initial appeal period prior to April 10, 2012. 

In light of the Board's decision herein above, the Veteran is assigned an initial 40 percent disability rating for TBI with residuals of memory loss and impaired judgment and cognitive impairment.  With consideration of the remaining service-connected disability percentages, a combined 60 percent disability rating results.  See 38 C.F.R. § 4.25.  Because the disabilities result from a common etiology, the TBI, they are considered as one disability.  See 38 C.F.R. § 4.16(a).  The Veteran is also service-connected for hearing loss and tinnitus beginning from November 18, 2009, which does not arise from the TBI.  

The Veteran's combined disability rating meets the criteria for award of a schedular TDIU because there is one disability rated at 60 percent or more.  See 38 C.F.R. §§ 4.16(a), 4.25, 4.26.  

The evidence also demonstrates that he is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  In an August 2012 TDIU claim form, the Veteran wrote that he last worked in 2005 as the owner of an automotive repair business, and he left the business because of his disability.  He wrote that "[d]ue to my TBI, I could no longer work as a Self Employed business owner."

As indicated, the evidence pertaining to his TBI residuals shows that he has frequently inappropriate social interactions, memory loss, and visual spatial disorientation. His headaches, even if not completely prostrating, occurred several times per week and lasted for multiple hours.  As shown by an August 2009 VA audiology examination, the Veteran's hearing loss and tinnitus impair his ability to communicate.  Collectively, this disability picture is shown to have precluded the Veteran from being able to secure or follow a substantially gainful occupation.  Thus, a TDIU is for assignment prior to August 10, 2012.  

As a final matter, the Board notes that special monthly compensation is not assignable at any point during the appeal period.  

Special monthly compensation is payable at a specified rate if a veteran under 38 U.S.C.A. § 1114(s) when a veteran has a single service-connected disability rated as 100 percent and:

(1) has additional service-connected disability or disabilities independently ratable at 60 percent or more, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems; or,

(2) is permanently housebound by reason of service-connected disability or disabilities. 

38 C.F.R. § 3.350(i) (2014).

Here there is not a single service-connected disability rated as 100 percent and, either additional service-connected disability or disabilities independently ratable at 60 percent, or being housebound by reason of service-connected disability or disabilities.  Although a TDIU may meet the threshold 100 percent criteria, the TDIU has been assigned on the basis of the collective disabilities.  See Bradley v. Peake, 22 Vet. App. 280 (2008); Buie v. Shinseki, 24 Vet. App. 242 (2011). 

Because the TDIU cannot be attributed to a single disability, the Veteran does not have a 100 percent rating for a single service-connected disability.  Therefore, SMC under § 1114(s) cannot be assigned as a matter of law.  See Guerra v. Shinseki, 642 F.3d 1046, 1049 (Fed. Cir. 2011).  

Special monthly compensation is also warranted for Veterans who need regular aid and attendance (A&A) for the service-connected residuals of TBI, but are not eligible for a higher level of A&A, and would require hospitalization, nursing home care, or other residential institutional care in the absence of regular aid and attendance.  38 U.S.C.A. § 1114(t); see also VA Fast Letter 11-35 (Dec. 5, 2011).   

Relevant to this inquiry is the question of whether the Veteran meets the requirements for, and is entitled to, a "higher rate of aid and attendance" under 38 U.S.C.A. § 1114(r)(2) based on a need for personal health-care services provided on a daily basis in their home by a person who is licensed to provide such services or who provides such services under the regular supervision of a licensed health-care professional.  38 C.F.R. § 3.352(b)(2).  If the Veteran were eligible for such a benefit, he would not be entitled to special monthly compensation under 38 U.S.C.A. § 1114(t).  

The evidence demonstrates that the Veteran is not eligible for this benefit because is not in receipt of benefits under 38 U.S.C.A. § 1114(r)(2).  Stated differently, as a result of the TBI residuals, the Veteran, in the absence of aid and attendance, does not require hospitalization, nursing home care, or residential institutional care. Most recently, a June 2014 VA mental health report notes that the Veteran continued to live alone.  A DBQ completed in October 2014 specifically notes that the Veteran could travel away from house when with an attendant (his daughter).  It also notes he was unable to perform self-feeding, dressing/undressing, bathing, grooming, toileting.  However, the Veteran's daughter is not shown to be a licensed to provide such services.  Moreover, the doctor identified this level of disability as a combined result of multiple service-connected and nonservice-connect disabilities, including diabetes.  

As such, entitlement to special monthly compensation based on the residuals of traumatic brain injury is not warranted.  To the extent the Board's remand results in a changed situation, the question of his entitlement of special monthly compensation may be revisited at a later time.  









	(CONTINUED ON NEXT PAGE)

ORDER

An initial disability rating of 40 percent prior to August 19, 2011, for TBI with residuals of memory loss and impaired judgment and cognitive impairment is granted.  

An initial disability of 70 percent for TBI with residuals of memory loss and impaired judgment and cognitive impairment is granted from August 19, 2011.  

An initial disability rating in excess of 40 percent prior to April 10, 2012, for headaches, residual of TBI, is denied.  

An initial disability rating in excess of 50 percent beginning April 10, 2012, for headaches, residual of TBI, is denied.

A total disability rating based on individual unemployability due to service-connected disability from December 29, 2008, is granted.
   

REMAND

The issue of entitlement to a separate disability rating for other residuals of TBI, to include tremors, memory loss, visual impairment, anxiety, stroke, and a right and left eye disorder, must be remanded because there was not substantial compliance with the Board's prior remand directives.

Specifically, the Board remanded the claim to arrange for a VA examination.  In pertinent part, the Board asked the VA examiner to:

opine as to whether it is at least as likely as not that any disorder found to be present, to include tremors, memory loss, visual impairment, anxiety or stroke, is a residual of or in any way related to the service-connected TBI. The examiner should also opine as to whether a right or left eye disorder, and/or any manifestation thereof, was caused or aggravated by service, to include as a result of the in-service motor vehicle accident. 

Upon remand, a VA examination was conducted in October 2014.  The neurologist who conducted the examination completed a Disability Benefits Questionnaire (DBQ).  In the DBQ, the examiner did not answer the questions asked by the Board regarding the residuals of the TBI.  (A different examiner completed a different DBQ pertaining only to headaches, but this examiner also did not answer the question posed by the Board.)  

Thus, the Board cannot find that there was substantial compliance with the remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); see D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  After undertaking any preliminary development needed, arrange for the relevant information in the Veteran's claims folder to be returned to the examiner who conducted the October 2014 TBI examination (or a suitable substitute if such examiner is unavailable), for the purpose of preparing an addendum opinion.  (The need for an additional in-person examination should be determined by the examiner.)

Accordingly, the examiner is asked to review the results of the prior examination, plus all other relevant information.  

Then, the examiner is asked to opine as to whether it is at least as likely as not that any disorder found to be present, to include tremors, memory loss, visual impairment, anxiety or stroke, is a residual of or in any way related to the service-connected TBI.  The examiner should also opine as to whether a right or left eye disorder, and/or any manifestation thereof, was caused or aggravated by service, to include as a result of the in-service motor vehicle accident. 

Please articulate the reasoning underpinning all medical findings.  That is, (1) identify what facts and information support your findings, and (2) explain how the facts and information justify your findings.  If the information requested in any question cannot be provided, explain why.  A report of the examination should be prepared and associated with the Veteran's VA claims file.

2.  After completing all actions set forth in paragraph 1, plus any further action needed as a consequence of the development completed in paragraph 1 above, readjudicate the remanded issue with consideration of all pertinent evidence and legal authority and addressing all relevant theories of entitlement.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative an appropriate supplemental statement of the case (SSOC) that includes clear reasons and bases for all determinations.  The Veteran and his representative should be afforded the appropriate time period to respond.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


